14. Progress report on Croatia (vote)
- Swoboda report
- Before the vote on Amendment 18
rapporteur. - (DE) Mr President, it had been agreed with the shadow rapporteurs that this would read simply 'the Croatian authorities' rather than 'the government and local authorities'.
(The oral amendment was accepted)
- Before the vote on Amendment 24
rapporteur. - (DE) Mr President, something else I have to clarify, with the agreement of the shadow rapporteurs, is that this provision is intended to apply to all problems with borders, and so I ask that 'with neighbouring countries' be inserted. This rule that recourse be had to the services of a third party should, then, apply in principle to all border problems that are as yet unresolved.
(The oral amendment was accepted)
That concludes the vote.
(DE) Mr President, might I ask why it is that, since we always have relatively few votes on a Tuesday and always a very large number of them on Wednesdays, why it is that formal sittings are always on Wednesdays? Could we not move them to a Tuesday? That would work every bit as well, and we would be able to organise our timetable far better.
I shall pass your comment on to the right person and try to get you an answer.